DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant amended claims 1-7, 9-11, and 17-20, cancelled claim 8, and added claims 21-24; claims 12, and 14-16 were previously cancelled. Claims 1-7, 9-11, 13, and 17-24 are pending and considered in the present Office action.

In view of the amendments, all of the rejections of the claims are withdraw. However, upon further consideration a new ground of rejection is necessitated by amendment.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
Claims 1-7, 9-11, 13 and 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, line 7, recites “the portions” which lacks antecedent basis. Examiner assumes “portions”. Claims 2-7, 9-11, 13 and 17-24 are rejected because the depend from a rejected claim. Claim 23, line 2, recites “the portion”, which lacks antecedent basis.

The term “close” in claim 5 is a relative term which renders the claim indefinite. The term “5” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how far away the tab can be and still be considered “close”.

Claim 9 refers to “the first portions” (line 3); previously, only “a first portion” was described in claim 1. Claim 9 needs further clarity as to where the plurality of “first portions” come from.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2, 6, 9-11, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (JP 2006-236790, machine translation provided), Byun et al. (US 2010/0233521), Yoon et al. (US 2006/0093910), and Kim et al. (US 2013/0330593), hereinafter Yokoyama, Byun, Yoon and Kim.
Regarding Claim 1, Yokoyama teaches a connection member (e.g., 40) for a secondary battery (e.g., 4, see e.g., para. [0003], Fig. 6), the secondary battery (4) comprising: 
a cap plate (upper surface of can 11, see e.g., para. [0019]); 
an electrode terminal (e.g., 12), disposed on the cap plate;
an electrode assembly (e.g., 2) comprising a first electrode plate (e.g., 23), a second electrode plate (e.g., 24) and a separator (e.g., 25) interposed between the first electrode plate and the second electrode plate (see e.g., para. [0012], Fig. 5), the first electrode and the second electrode plate being coated with active materials (e.g., 26, 27, see e.g., paras. [0020]-[0021]), portions coated with the active materials of the first electrode plate and the second electrode plate forming a body of the electrode assembly, and the electrode assembly further comprising a tab (e.g., 21, 22) extending out from the body (see e.g., Figs. 5-8); and 
the connection member (40, see e.g., Figs. 6-8) comprising a first connecting plate (e.g., 41(41a)) connected to the tab (e.g., 21, 22), a second connecting plate (e.g., 43) connected to the electrode terminal (e.g., 12) and a support plate (e.g., 42, 44) connecting the first connecting plate (e.g., 41) and the second connecting plate (e.g., 43), a width direction (into the page in Fig. 6) of the support plate (e.g., 42, 44) being consistent with a thickness direction (into the page in Fig. 6) of the secondary battery (e.g., 4), see e.g., Figs. 6-8.
Yokoyama teaches the support plate (44) protrudes relative to a surface of the first connecting plate (41; “a surface” is interpreted as the surface of 41a that is parallel with and opposite the major surface of 44) toward a side close to the body (see e.g., Fig. 7); Yokoyama does not teach the protruding part of the support plate (44) being attached to the body (defined above as the part of the electrode assembly 2 having the active material layers). However, Byun teaches plate 71 includes protruding part 72 that protrudes to a side close to and attached to the body (15) of the electrode assembly (10), see e.g., Fig. 5, see also Fig. 2. Byun teaches attaching the protruding part 72 to a side of the body (e.g., 15) of the electrode assembly 10 to stabilizing the electrode assembly 10. Specifically, contact failure of the assembly 10 and current collecting plate is reduced or prevented. Additionally, the gas in the interior space of the electrode assembly may flow out and be easily exhausted, see e.g., paras. [0044] and [0057]-[0063]. It would be obvious to one having ordinary skill in the art the support plate (44) protrudes relative to the first connecting plate (41) toward a side close to the body such that the protruding part of the support plate (44) is attached to the body of the electrode assembly (2) to stabilize the electrode assembly (2) such that contact failure between the electrode assembly (2) and the connection member (40) are prevented, as suggested by Byun.
Yokoyama appears to show a rectangular electrode assembly; as such, a length (e.g., L) of the body is greater than a height (e.g., h) of the body, see annotated Fig. 6 below. It further follows that a bare height (i.e., H), which is a minimum distance between the support plate 40 and a bottom surface of the electrode assembly 2, is less than the height of the body (h). See annotated Fig. 6 below.

    PNG
    media_image1.png
    503
    617
    media_image1.png
    Greyscale

In view of the foregoing (i.e., H<h), the bare height, H, is less than the length of the body in the length direction L, thereby making a ratio of H/L less than 1, which overlaps with the claimed range (i.e., 0.1 to 0.8) or is close. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP 2144.05, I.
Fig. 5 has been annotated below to address various features of claim 1.

    PNG
    media_image2.png
    714
    446
    media_image2.png
    Greyscale

Yokoyama was modified with Byun as detailed above. The modification teaches the side surface of the body comprises two portions adjacent each other in the thickness direction of the secondary battery, the tab extends out from a first portion of the two portions, no tab extends out from a second portion (15) of the two portions, and the protruding part of the support plate is attached to the second portion (or it would be obvious to do so to stabilize the electrode assembly to prevent contact failure between the current collector and electrode assembly). 
Yokoyama does not teach an end of the tab in the length direction of the secondary battery is bent so that, and the first connecting plate is located on a side of the portion of the tab connected with the first connecting plate away from the body and is perpendicular to the length direction. However, Yoon teaches cutting off bent ends (22ba and 23ba) of the non-active material portions of the current collectors, i.e., 22b and 23b, respectively, see e.g., Fig. 2A-2C. It would be obvious to one having ordinary skill in the art to remove the bent uncoated portions of the current collectors of Yokoyama as shown by Yoon with the expectation of reducing the weight of the battery, thereby improve specific energy density (i.e., Watt-hour/kg). Further, Kim teaches reducing or minimizing the space occupied by protruding tabs (i.e., in the length direction) leads to increased output power per volume; specifically, Kim teaches bending the protruding uncoated tabs and/or current collectors such that a portion of the tab connected with current collector is perpendicular to the length direction of the secondary battery, see e.g., paras. [0025] and [0068] and Figs. It would be obvious to one having ordinary skill in the art to bend the uncoated tabs (21, 22), as well as the first connecting plate 41a, of Yokoyama, as modified Byun and Yoon, perpendicular to the length direction to minimize the space occupied by the protruding tabs, thereby leading to increases in output power per volume.
Regarding Claim 2, Yokoyama does not teach in the height direction, an end of the first connecting plate (i.e., 41) close to the cap plate extends beyond an end of the tab close to the cap plate; however, as detailed in the rejection of claim 1, Yokoyama was modified by Yoon to teach the removal of bent uncoated portions with the expectation that the reduced weight of the battery would improve specific energy density (Wh/kg). Further, Kim teaches, in a height direction, an end of the connecting plate (see e.g., 514, 515 of 51) extends beyond an end of the tab (see e.g., 11ab, 11ac of 11a) close to the cap plate, see e.g., Figs. 23; the contact area of the connecting plate 51 with the uncoated region of the tab 11a is enlarged thereby stably fixing the electrode assembly able to withstand vibration or impact, see e.g., paras. [0068]-[0067]. It would be obvious to one having ordinary skill in the art to vary the height of the first connecting plate (41) of Yokoyama, as modified by Yoon, Byun and Kim, such that the end thereof extends beyond the end of the tab, as shown by Kim, to increase the contact area between the connecting plate and tab to stably fix the electrode assembly. 
Regarding Claim 6, Yokoyama teaches an interval (space) is provided between the tab and the cap plate in the height direction, see e.g., Figs. 6-8.
Regarding Claim 9, Yokoyama does not teach two electrode assemblies side by side in the thickness direction, wherein the tab extending from the first portion belongs to a first electrode assembly of the two electrode assemblies and another tab extends from another first portion of a second electrode assembly of the two electrode assemblies. However, the incorporation of more than one electrode assembly side by side in the thickness direction is well known, and particularly valuable from the viewpoint of obtaining large capacity for driving a motor of an electric vehicle, see e.g., paras. [0005]-[0006] of Kim. It would be obvious to one having ordinary skill in the art the battery of Yokoyama includes two electrode assemblies to increase capacity, as suggested by Kim.
Regarding Claim 10, the modification of Yokoyama with Byun, Yoon and Kim teaches the connection member (having the first connecting plate, second connecting plate and support plate) connected to an electrode assembly and providing support so as to stabilize the electrode assembly to prevent contact failure between the current collector and electrode assembly. Under the same principle, it would be obvious to one having ordinary skill in the art the first connecting plate, as modified by Byun, Yoon and Kim) is attached to the two electrode assemblies (see e.g., Fig. 11B of Kim) to help stabilize the two electrode assemblies and prevent contact failure between the current collector and the two electrode assemblies. The connection member 40 of Yokoyama teaches two sides of the supporting plate 44 in the thickness direction are connected to first connecting plates (41a, 41a), see e.g., Figs. 6-8, and with the modification of Yokoyama with Byun, Yoon, and Kim, such plates would be connected to the tabs of the two electrode assemblies, respectively, as demonstrated by e.g., Figs. 11A-11B of Kim. 
Regarding Claim 11, Yokoyama teaches the support plate (42, 44) comprises a first part (44) and a second part (42) that are connected to each other, an area of a cross section of the first part is smaller than that of the second part and the first connecting plate (41) is connected to the first part (44).
Regarding Claim 13, Yokoyama does not explicitly disclose the battery of Figs. 6-8 in a vehicle. However, Yokoyama suggest the use of a secondary battery in a vehicle due to the high energy density such batteries offer. It would be obvious to one having ordinary skill in the art the secondary battery of Yokoyama is utilized in a vehicle due to the high energy density the battery offers for the application.
Regarding Claim 17, Yokoyama was modified by Yoon and Kim to teach bending of the tabs (see e.g., see e.g., rejection of claim 1 for more details). In short, it would be obvious to one having ordinary skill in the art to bend the uncoated tabs of Yokoyama perpendicular to the length direction to minimize the space occupied by the protruding tabs, thereby leading to increases in output power per volume. The prior art teaches the bent tabs are about the same length as the first connecting plate (see e.g., Figs. 9 and 11B), thus the combination does not explicitly teach an end of the tab extends beyond the first connecting plate in the thickness direction. However, when the extension of the tab beyond the first connecting plate is very small, it is close to when the length of the tab is the same as that of the first connecting plate. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  

Claim(s) 3-4, 7 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama, Byun, Yoon and Kim in view of Kamiya et al. (US 2012/0077065, of record), hereinafter Kamiya.
Regarding Claims 3-4, and 18, as detailed in the rejection of claim 1, the ratio of H/L overlaps with, or is close to, 0.1 to 0.8. However, it is unclear whether the ratio H/L overlaps with or is close to 0.2 to 0.6, wherein the bare height H is in a range of 18 mm to 72 mm and the body length L is in a range of 90 mm to 300 mm. However, Kamiya makes obvious a ratio of a bare height H to the body length L, and teaches the claimed ranges of the bare height H and body length L. Kamiya teaches desirable values for a body length L (i.e., width of coated portion 21, Z, which is equal to W(0.72), see e.g., para. [0030]), with respect to a weld depth X of the connecting member, and a height H of the electrode assembly (see Fig. 2, and paras. [0021]-[0026], [0030]-[0035]). The values of H and X can be used to calculate a bare height H, i.e., a bare height H = H-X; thus, the ratio of the claimed H/L is given in the prior art as (H-X)/Z, or (H-X)/W(0.72). Desired combinations of H, X, and W (hence Z) are disclosed in Table 1. Example 3 of Kamiya gives a bare height H of 56.1 (i.e., H-X = 112.2 mm -56.1 mm) and a body length of 115.488 mm (i.e., W(0.72) = 160.4(0.72)); thus, Kamiya teaches H/L is about 0.49 (i.e., 56.1 mm/115.488 mm) and achieves superior heat dissipation properties as evidenced by higher output voltages (i.e., 3.5V or more, see Table 1 and para. [0035]). It would be obvious to one having ordinary skill to adjust a bare height H (i.e., H - X of the connection member, thereby adjusting the support plate) with respect to a body length L (i.e., Z) between 0.2 to 0.6, as taught by Kamiya, to achieve improved heat dissipation characteristics. It is noted the values of 56.1 mm and 115.488 mm overlap with the claimed ranges for bare height H and body length L. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). MPEP 2144.05, I.
Regarding Claims 7 and 19-20, Yokoyama was modified with Yoon to teach the removal of bent uncoated portions with the expectation of reduced weight of the battery, hence improve specific energy density (Wh/kg). However, this modification does not teach whether, in the height direction, an end of the tab away from the cap plate extends beyond an end of the first connecting plate away from the cap plate. However, Kamiya teaches when a length of the tab (22, 23) away from the cap plate 12 extends beyond an end of the connecting plate (25, 26) away from the cap plate 12 heat dissipation characteristics are more superior, see e.g., paras. [0022]-[0025]. It would be obvious to one having ordinary skill in the art to extend the tab beyond the first connecting plate (in the area away from the cap plate) to improve heat dissipation characteristics.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama, Byun, Yoon and Kim in view of Guen et al. (US 2012/0171553, of record), hereinafter Guen.
Regarding Claim 5, Yokoyama teaches the tab is disposed on a side of the body close to the cap plate. Yokoyama, as modified by Yoon, does not explicitly disclose a ratio of a size A of the tab in the height direction of the secondary battery to a height B of the body is in a range of 0.2 to 0.5. However, Guen teaches tab height may be altered with respect to the electrode assembly height in the height direction to minimize battery cell size and weight, thereby minimizing overall weight of the battery pack, see e.g., para. [0015], and Figs. 2-3. Guen teaches the ratio of A:B is about 0.5, see e.g., [0009]. It would be obvious to one having ordinary skill in the art to adjust the height of the tab of Yokoyama, as modified by Yoon, with respect to the electrode assembly height to 0.5 or less to minimize the weight of the battery cell. The art has recognized tab size A with respect to height B of the body (electrode assembly) as a result effective variable for minimizing battery cell size and weight. As such, optimum or workable ranges of said variable (i.e., less than 0.5) might be characterized as routine experimentation. The values disclosed in the prior art overlap with the claimed ranges or are close. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). MPEP 2144.05, I.

Claim(s) 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama, Byun, Yoon and Kim in view of Umeyama et al. (US 2016/0064720) and Xin (CN 203377303), hereinafter Umeyama and Xin.
Regarding Claim 21, Yokoyama teaches the protruding part of the support plate (44) is flat and Byun teaches the protruding part (72 of Byun in Fig. 5) of the support plate is round. Umeyama teaches the protruding part of the support plate may have various shapes including round or flat, see e.g., Figs.  15-16; the flat plate protruding part of the support plate 2 of Xin (see e.g., Figs, 1-3) ensures accurate positioning of the connecting piece 1 with the tabs 6, see e.g., paras. [0006], [0022], and [0024]. It would be obvious to one having ordinary skill in the art the protruding part is a flat plate parallel with the thickness direction because a change in form or shape, without any new or unexpected results, is an obvious engineering design and because such a shape has been used (see e.g., Xin) to ensure accurate positioning of the support plate on the cell. See In re Dailey, 149 USPQ 47 (CCPA 1976), MPEP 2144.04, IV., B.
Regarding Claim 22, Yokoyama, as modified by Byun, Yoon and Kim, teaches the protruding part of the supporting plate 44 is connected to the first connecting plate (41a) on a side in the thickness direction. Yokoyama was further modified by Yoon and Kim to bend the tabs and current collector (see e.g., rejection of claim 1). Specifically, Kim teaches bending the uncoated tabs and/or current collectors such that a portion of the tab connected with current collector is perpendicular to the length direction of the secondary battery, see e.g., paras. [0025] and [0068] and Figs of Kim. It would be obvious to one having ordinary skill in the art to bend the uncoated tabs and/or the first connecting plate (41a) of Yokoyama, as modified by the prior art, perpendicular to the length direction to minimize the space occupied by the protruding tabs, thereby leading to increases in output power per volume. To minimize space occupied by the tabs and current collector, the tabs and current collector of Kim are bent either toward each other (e.g., Figs. 3-4 of Kim) or the tabs are bent away from each other (e.g., Fig. 9 of Kim); while Kim does not explicitly teach bending the first connecting plates (e.g., 515,  515) away from each other, such bending is shown by Xin (see e.g., Fig. 2) and would be obvious to minimize the space occupied by the current collector, as suggested by Kim. In view of the foregoing, it would be obvious to one having ordinary skill in the art to bend the first connecting plates 41a, 41a of Yokoyama away from each other, as shown by Xin, to minimize space occupied by the current collector with the expectation of increased output power per volume, as suggested by Kim. The bending of the first connecting plates 41a, 41a away from each other (as suggested by Xin and Kim) teaches the first connecting plate (41a) is bent relative to the length direction to extend straightly and parallel to the thickness direction of the secondary battery and away from the support plate 44. 
Regarding Claim 23-24, Yokoyama was modified by Byun, Yoon, Kim and Xin to teach the bending of the first connecting plates 41a, 41a away from each other (as suggested by Xin and Kim). For example, Fig. 2 of Xin shows such bending. The bending the first connecting plates (41a, 41a) away from each other, as shown by Fig. 2 of Xin, teaches the first connecting plate is bent relative to the length direction to extend straightly and parallel to the thickness direction of the secondary battery and away from the support plate 44 with the expectation of minimizing the space occupied by the current collector, as suggested by Kim. This modification (bending 41a, 41a away from each other) results in the first connecting plate spaced apart from the protruding part of the support plate (44) with a predetermined distance in the length direction so as to face the first portion of the side surface of the body (tabs) and define a receiving space for the tab (for example, component 21 in Xin represents the predetermined distance in the length direction, and forms the space occupied by the tabs, see e.g., Fig. 2 of Xin). It would be obvious to one having ordinary skill in the art to bend the end of the tab in the length direction in a same direction as the first connecting plate (away from the other set of tabs, as shown by Fig. 11B or Kim) so as to entirely place the tab in the space, with the expectation of minimizing the space occupied by the tabs and current collector, as suggested by Kim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729          

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729